UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 24, 2009 SINO CLEAN ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 000-51753 75-2882833 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) Room 1605, Suite B, Zhengxin Building No. 5, Gaoxin 1st Road, Gaoxin District Xi’an, Shaanxi Province, People’s Republic of China (Address of Principal Executive
